Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2019

                                      No. 04-19-00071-CV

 Roberto VILLARREAL, Ramona Villarreal, Viola Villarreal Garcia, Gloria Villarreal Salinas
                            and Fernando Villarreal,
                                   Appellants

                                                v.

                 CHESAPEAKE ZAPATA, L.P., Chesapeake Operating, Inc.,
                                 Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 8848
                          Honorable Jose A. Lopez, Judge Presiding

                                         ORDER
        The trial court signed a final order on October 11, 2018. Appellants timely filed a motion
for new trial on November 12, 2018. Therefore, appellants’ notice of appeal was due to be filed
no later than January 9, 2019. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file
the notice of appeal was due on January 24, 2019, fifteen days after the deadline for filing notice
of appeal. See TEX. R. APP. P. 26.3. It appears, however, that appellants did not file a motion for
extension of time to file the notice of appeal until February 6, 2019, after the expiration of the
fifteen-day grace period allowed by Rule 26.3. Id.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But, “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

       It is therefore ORDERED that appellants show cause in writing March 15, 2019 why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
pending our determination of whether we have jurisdiction of this appeal.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court